Citation Nr: 1531316	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  08-38 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher initial rating, greater than 20 percent, for diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1968 to July 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection and assigned an initial rating for diabetes mellitus type II.  The Veteran appealed from the initial rating assigned in this decision, and perfected his appeal to the Board.

This matter was previously before the Board on three separate occasions, in February 2012, May 2014, and January 2015.  On each of these occasions, the Board remanded the issue for additional development.  Such development having been completed, the matter has been returned to the Board for adjudication.


FINDING OF FACT

Throughout the entire initial rating period, diabetes mellitus type II has been productive of treatment with oral hypoglycemic agents, insulin, and a restricted diet, but not regulation of activities.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for diabetes mellitus type II have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.119, Diagnostic Code 7913 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Rating for Diabetes Mellitus, Type II 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  


When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam)

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's appeal for a higher initial rating is an appeal from the initial assignment of a disability rating following the establishment of service connection.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

In the January 2010 decision on appeal, the Veteran was awarded service connection for diabetes mellitus type II, and granted an initial evaluation of 20 percent, effective August 20, 2009.  

The Veteran's diabetes is rated under 38 C.F.R. § 4.119, Diagnostic Code (DC or Code) 7913, under which a 20 percent rating is assigned where diabetes mellitus requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  When diabetes requires insulin, restricted diet, and regulation of activities, it is evaluated as 40 percent disabling.  Diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Finally, diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  38 C.F.R. § 4.119 (2014).

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id.

After reviewing the entire claims file, the Board finds that the Veteran's diabetes has been not more than 20 percent disabling for any period on appeal.  Specifically, diabetes has been treated with oral hypoglycemic agents and insulin, but has not required regulation of activities.

In January 2008, the Veteran's son - a physician - inquired as to why the Veteran had not been placed on an oral hypoglycemic.  A treatment note indicated that his treating physician felt that if the Veteran were "willing to exert more selectivity in his dietary choices and control portion sizes as well as engage in a program of regular exercise he will not require insulin and likely could maintain control without medication."  However, without being able to meet such goals, an oral hypoglycemic would be indicated.

On VA examination in April 2011, the Veteran reported no complaints or symptoms relating to diabetes mellitus, and stated that he had never been hospitalized for ketoacidosis.  At that time he had hypoglycemic reactions once per week, but had never been hospitalized for such an episode.  Diabetes was being treated with diet only, the Veteran was not using insulin, and he had no restrictions of activities on account of diabetes.  Other than poor blood-sugar control, the Veteran had no complications associated with diabetes.

A VA examination in April 2012 confirms that the Veteran had been prescribed oral hypoglycemic agents, but visited his diabetic care provider due to episodes of ketoacidosis or hypoglycemic less than 2 times per month, and that he had had no related episodes requiring hospitalization over the prior year.  Additionally, on examination the Veteran showed no signs of unintentional progressive weight loss or loss of strength due to diabetes.  The examiner noted that the Veteran "does not require insulin" at this time, but that like "[a]ll diabetics . . . [he was] on a low concentrated sweet diet."  He saw his diabetic care provider only annually, and the examiner indicated that the Veteran did not have any conditions which were secondary to his type II diabetes mellitus.  Functional impacts were limited to the Veteran's report of "the possibility of hypoglycemia with activity."

Treatment records are consistent with VA examination to the extent that they show diabetes has been treated with insulin, oral hypoglycemic agents, and restricted diet, but has at no time required regulation of activity.  Without such a limitation, DC 7913 does not afford a rating of greater than the current 20 percent evaluation.  While the Veteran is competent to report on symptoms and treatments which are capable of lay observation, Layno v. Brown, 6 Vet. App. 465 (1994), even the Veteran has not suggested that he has been prescribed any regulation of his activities.  See Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007)(holding in pertinent part that regulation of activities must be medically necessary).  Rather, the record shows that diabetic treatment physicians have regularly encouraged the Veteran to participate in more, rather than less, physical activity.

As noted, DC 7913 indicates that compensable complications of diabetes are to be separately rated, unless they are part of the criteria used to support a 100 percent evaluation.  The record reflects that the Veteran has some eye disorders, and accordingly he has undergone multiple VA examinations in order to determine whether such disorders are related to his service-connected diabetes.  On review of the entire record, however, the Board finds that the Veteran does not have any compensable complications - including any disorders of the eyes - which are associated with his diabetes.

On VA examination in May 2011, the Veteran's only diagnosed eye disorders were bilateral refractive error and presbyopia, and bilateral cataracts, which were mildly significant in the left eye.  The examiner opined that refractive error and presbyopia were not caused by nor related to diabetes mellitus, but offered no additional explanation.  Regarding cataracts, he stated that cataracts are part of the natural aging process of the lens, and can progress at an increased rate due to various system disorders, including diabetes mellitus.  However, he went on to comment that it would be speculation to attempt to distinguish between defects caused by the natural aging process, and any effects caused by the Veteran's diabetes.

An April 2012 examination revealed that that the Veteran had post-operative cataracts in both eyes, without aphakia, and with no decrease in visual acuity.  As he had in May 2011, the examiner opined that he could not resolve without resorting to mere speculation whether the Veteran's cataracts were caused or aggravated by his diabetes mellitus.  He reiterated that cataracts are a natural aging process of the lens that can progress at an increased rate with various system disorders including diabetes mellitus, but that he was unable to objectively determine the amount of aggravation caused by diabetes, if any, without resorting to speculation.

In July 2014, a VA examiner who had not previously reviewed the record definitively stated that the Veteran does not have diabetic retinopathy.  She commented that cataracts can be caused by aging and diabetes, and "[w]ithout means to differentiate between the causes, it would be speculative to report the etiology of the condition."  Presbyopia, on the other hand, was not caused by, nor was a result of, diabetes as presbyopia is the gradual loss of accommodative response resulting from reduced elasticity of the crystalline lens as a result of age.  Finally, the examiner identified epithelial basement membrane dystrophy of the left eye, and opined that the disorder "is thought to be a degenerative disorder," rather than one related to diabetes.

Finally, in February 2015 the same examiner who had previously offered opinions in 2011 and 2012, again reviewed the Veteran's records as well as a medical treatise document entitled "Prevalence of Cataract in a Population with and without Type 2 Diabetes Mellitus," before concluding that the Veteran's cataracts were not in any way related to his diabetes.  Rather, as the Veteran's cataracts were of the nuclear sclerotic variety, he opined that his cataracts were "associated with aging."  The examiner concluded by confirming the July 2014 examiner's findings that presbyopia was unrelated to the Veteran's diabetes mellitus type II, based in part on review and consideration of an internet-based medical article on the topic of presbyopia.

Although the Veteran is competent to comment on observable symptoms of diabetes, Layno, 6 Vet. App. 465, associating the onset of a particular symptom or disorder to diabetes is a complex medical determination well beyond the scope of the Veteran's competence.  In contrast, opinions of VA examiners, especially to the extent that such opinions are supported by objective medical treatise information, are highly probative in showing that none of the Veteran's current eye disorder are related in any way - to include having been aggravate by - his service-connected diabetes mellitus type II.  Accordingly, one or more separate compensable ratings for disorder associated with diabetes are not warranted.

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating for diabetes is warranted.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected diabetes above reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of degree and nature of treatment, restriction on activities and diet, as well as accounting for other noncompensably disabling symptoms.  Thus, the demonstrated manifestations - namely the use of an oral hypoglycemic, insulin, and restricted diet  - are contemplated by the provisions of the rating schedule.  Accordingly, the Board finds that the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected diabetes that would render the schedular criteria inadequate.  Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities tinnitus and bilateral hearing loss in concluding that referral for consideration of an extraschedular rating is not warranted.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral for consideration of extra-schedular evaluation is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.

Finally, the record does not reveal that the Veteran is claiming to be rendered unemployable by virtue of diabetes mellitus type II, and the Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no discussion or remand of such a claim in warranted.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  A notice letter was sent to the Veteran in November 2011, prior to the initial adjudication of the claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection in January 2010.  Once service connection is granted the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under applicable VA laws and regulations. 

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of VA and private treatment to the extent that such records were available.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issue before the Board.  The duty to assist was further satisfied by VA examinations conducted, and medical opinions presented, in April 2011, May 2011, October 2011, April 2012, July 2014, and February 2015.  Over the course of these numerous considerations of the Veteran's diabetes and associated symptoms, examiners have conducted physical examinations of the Veteran, reviewed the claims file, taken down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.

Finally, in February 2012, May 2014, and January 2015 the Board remanded the immediate issue for additional development, including retrieval of available VA and private treatment records and completion of multiple new VA examinations.  Since time of the most recent remand, the Veteran has been contacted and asked to provide information regarding outstanding treatment records, identified records have been sought, and multiple examinations and opinions have been obtained.  Having reviewed the post-remand development undertaken, the Board finds that the RO has substantially complied with all remand directives, and the Board has properly proceed with the foregoing decisions.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

An initial rating in excess of 20 percent for diabetes mellitus type II is denied.	




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


